Citation Nr: 1421160	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hiatal hernia with reflux.

2.  Entitlement to a rating in excess of 10 percent for anal fissure.

3.  Entitlement to a rating in excess of 10 percent for left anterior tibial tendonitis.

4.  Entitlement to a rating in excess of 10 percent for right anterior tibial tendonitis.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for gastritis.

8.  Entitlement to service connection for a deviated nasal septum (claimed as nose pain). 


9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pharyngitis (claimed as tonsils and tonsillitis).

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).


The Board notes that service connection for nose pain was originally denied in a rating decision dated in August 2002.  After obtaining additional service treatment records, the RO issued another rating decision in December 2002 and continued to deny service connection for nose pain.  Thereafter, more service treatment records were received during the one-year appeal period after notice of the December 2002 rating decision.  These records which were not previously reviewed, showed a diagnosis of deviated nasal septum with the Veteran's report of injury to the nose.  The applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  As a result, the August and December 2002 rating decisions did not become final and readjudication of the claim is required.  Therefore, new and material evidence is not needed to reopen the previously denied claim for a deviated nasal septum (claimed as nose pain) and the Board has recharacterized the issue accordingly.
  
The Board also notes that in a July 2004 rating decision, the RO denied service connection for major depressive disorder and for somatization disorder.  The Veteran did not appeal the RO's decision and that decision became final.  In the September 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for major depressive disorder and somatization disorder and also denied a separate claim for entitlement to service connection for anxiety.  Despite the actions taken by the RO and in light of the July 2004 denial, the Board concludes that the psychiatric claims on appeal are properly characterized as whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a March 2013 videoconference hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.  

The issues of entitlement to increased ratings for hiatal hernia, anal fissure, left and right anterior tibial tendonitis and degenerative joint disease of the lumbar spine and of entitlement to service connection for a neck disorder, gastritis, a deviated nasal septum, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the Veteran's claim for service connection for pharyngitis.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.
  
2.  Evidence added to the record since July 2004 concerning the Veteran's pharyngitis does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 

3.  In a July 2004 rating decision, the RO denied a claim for service connection for sleep apnea.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

4.  Evidence received since the July 2004 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.

5.  In a July 2004 rating decision, the RO denied a claim for service connection for an acquired psychiatric disorder.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

6.  Evidence received since the July 2004 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

7.  Resolving the benefit of the doubt in favor of the Veteran, an acquired psychiatric disorder, diagnosed as somatization disorder, is shown to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since the last final decision, the criteria for reopening the claim for service connection for pharyngitis are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been submitted since the July 2004 rating decision, and the Veteran's claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been submitted since the July 2004 rating decision, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for an acquired psychiatric disorder, diagnosed as somatization disorder, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and for sleep because the Board is reopening the claims.  Also, in this decision, the Board grants service connection for an acquired psychiatric disorder, diagnosed as somatization disorder.  Thus, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.     
 
With respect to the considerations regarding the need for notification of the evidence and information that is necessary to reopen the claim for service connection for pharyngitis and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a March 2007 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the last final prior decision denying the claim, notice of which was sent to the Veteran in July 2004, as well as the need for such evidence in order to currently substantiate the claim.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates and was sent prior to the initial unfavorable rating decision in September 2007.  

The duty to assist the appellant also has been satisfied in this case.  Service treatment records, private treatment records, VA treatment records and hearing testimony are in the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his application to reopen his claim for service connection for pharyngitis.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c) (4) (III).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence Claims

The Veteran is seeking service connection for pharyngitis, sleep apnea and an acquired psychiatric disorder.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Section 3.156(a) creates a low threshold for reopening previously denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" is one which enables rather than precludes reopening, and one which contemplates "the likely entitlement to a nexus mediacal examination if the claim is reopened."  Id. at 121.

Pharyngitis

The Veteran's initial claim seeking service connection for pharyngitis (claimed as tonsils) was denied by the RO in July 2004 on the basis that the Veteran's treatment for pharyngitis, upper respiratory infections and viral syndrome on several occasions during service were acute and transitory and resolved without residuals.  The Veteran did not perfect an appeal thereof.  Thus, the July 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).  

In November 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for pharyngitis (this time claimed as tonsillitis).  In a September 2007 rating decision, the RO declined to reopen the Veteran's claim because the Veteran had not submitted new and material evidence that a chronic pharyngitis disability was related to service.  The Veteran perfected an appeal of the RO's denial.

The additional evidence does not show that the Veteran now has chronic pharyngitis that began during service or that the inservice episodes were anything more than acute and transitory, resolving without residuals.  Through written statements, the Veteran has continued to report that he had in-service treatment for pharyngitis.  However, the Board finds that the Veteran's statements elaborating upon his in-service treatment are not new and material because the fact that he was treated during his active service was already well established.  His statements add nothing new in this regard. 

In essence, the additional lay statements are duplicative of evidence which was previously on file and, so, is not new.  Accordingly, in the absence of new and material evidence, the application to reopen the claim for service connection for pharyngitis must be denied. 

Sleep Apnea

The Veteran's initial claim seeking service connection for sleep apnea was denied by the RO in July 2004 because the evidence did not show that sleep apnea was either incurred in or caused by service.  The Veteran did not perfect an appeal thereof.  Thus, the July 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).  

In November 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for sleep apnea.  In a September 2007 rating decision, the RO declined to reopen the Veteran's claim because the Veteran had not submitted new and material evidence that sleep apnea was related to service.  The Veteran perfected an appeal of the RO's denial.

The evidence received since the July 2004 rating decision includes written statements form the Veteran as well as his March 2013 hearing testimony Significantly, the Veteran reports that his sleep problems began during active service and have continued since his service discharge.  As noted above, the RO previously determined there was no evidence linking the Veteran's current sleep apnea to his active service.

The Board concludes that the additional evidence, viewed together in relation to the record as a whole, is new and material with respect to the issues of service connection for obstructive sleep apnea.  The Veteran's statements and hearing testimony were not previously of record at the time of the last prior denial, are not cumulative of prior records, and provide additional support regarding in-service symptomatology of sleep apnea.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection. Consequently, the Veteran's claim of entitlement to service connection for sleep apnea is reopened.  

Acquired Psychiatric Disorder

The Veteran's initial claim seeking service connection for an acquired psychiatric disorder was denied by the RO in July 2004 because the evidence did not show that an acquired psychiatric disorder was related to service.  The Veteran did not perfect an appeal thereof.  Thus, the July 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).  

In November 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder.  In a September 2007 rating decision, the RO declined to reopen the Veteran's claim because the Veteran had not submitted new and material evidence that a psychiatric disorder was related to service.  The Veteran perfected an appeal of the RO's denial.

Comparing the evidence received since the RO's July 2004 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for an acquired psychiatric disorder.  The newly submitted evidence includes a September 2006 VA psychiatric clinical record in which a VA psychiatrist opined that the Veteran's diagnosis of somatization disorder began during his active military duty.  This medical nexus evidence is new evidence, as it was not of record at the time of the July 2004 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder on a direct incurrence basis.  Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  The merits of the reopened claim are discussed below.  

Service Connection for an Acquired Psychiatric Disorder

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that a psychiatric disorder is related to his active service as his mental health symptoms have continued since his service.  He reports that he was recommended to see a psychiatrist during active duty but he did not follow through on this recommendation.  

As noted above, in a September 2006 VA psychiatric clinical record, a VA psychiatrist opined that the Veteran's diagnosis of somatization disorder began during his active military duty.  Specifically, the VA psychiatrist reported spending approximately 20 minutes reviewing the Veteran's service treatment records and noted that he was seen about once a month for various medical complaints which included evaluations for pain in his shins, back, rectum, and legs along with other physical ailments.  The examiner stated that taken in combination, these complaints satisfy the criteria for somatization disorder, however, a general practitioner would not be familiar enough with the diagnosis of somatization to recognize this constellation of symptoms for what it is.  Therefore, the VA psychiatrist felt that the   disorder clearly began during the Veteran's period of active duty service.  

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for an acquired psychiatric disorder, diagnosed as somatization disorder.  The VA psychiatrist has thoroughly reviewed the Veteran's service treatment records and provided a well-reasoned opinion placing the onset the Veteran's somatization disorder to his period of active duty service.    Therefore, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's somatization disorder is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for an acquired psychiatric disorder, diagnosed as somatization disorder.  38 U.S.C.A. § 5107(b).
  

ORDER

New and material evidence has not been received to reopen a claim for service connection for pharyngitis, and the appeal is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, diagnosed as somatization disorder, is granted. 

REMAND

The Board finds that claims for increased ratings for hiatal hernia, anal fissure, right and left anterior tibial tendonitis and a lumbar spine disorder, as well as the claims for service connection for a neck disorder, gastritis and a deviated nasal septum and the reopened claim of entitlement to service connection for sleep apnea warrant further development.

Increased Rating Claims

The Veteran seeks entitlement to higher ratings for his service-connected hiatal hernia, anal fissure, right and left knee/leg disabilities, and lumbar spine disorder.  

He was last evaluated for these disabilities in April 2007.  The Veteran testified at the March 2013 hearing that each of the service-connected disabilities have increased in severity.  The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's service-connected hiatal hernia with reflex, anal fissure, right and left knee/leg disabilities, and lumbar spine disability, since he was last evaluated in April 2007, additional examinations are warranted on remand.

Additionally, the Board notes that there are outstanding medical records which are potentially pertinent to the Veteran's claims for increased ratings.  The Veteran testified at the March 2013 hearing that he has received recent VA treatment for all of his service-connected disorders on appeal.  The most recent VA treatment records associated with the claims folder are dated in August 2009 from the VA Medical Centers (VAMC) in Charleston and Columbia, South Carolina.  Accordingly, on remand the RO should request all VA treatment records dated from September 2006 to the present from the VA facilities in Charleston and Columbia.  

Neck Disorder

A March 2008 VA MRI of the cervical spine reveals that the Veteran has a small disk protrusion at C3-4 and mild disk bulge at C6-7.    

At the March 2013 hearing, the Veteran testified that his neck disorder is due to carrying rucksacks during service as well as from doing sit-ups which strained his neck.  Although the service treatment records do not indicate any complaints or treatment pertaining to the cervical spine, the Veteran is competent to report the onset of chronic neck pain during service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In light of his contentions, the Board finds that the Veteran should be afforded a VA examination to ascertain the nature and etiology of his neck disorder.  

Gastritis

The Veteran testified at the March 2013 hearing that his gastritis was incurred in service, or in the alternative, that it is secondary to his service-connected hiatal hernia with reflux.   

Service treatment records dated in September 1999 and February 2000 document the Veteran's complaints of abdominal pain and reflux and epigastric discomfort.  Post-service, VA treatment records show that an EGD conducted in August 2003 revealed nonerosive gastritis. 

In light of the above evidence, the Board finds that A VA examination is warranted to fully address the Veteran's claim for service connection for gastritis on a direct and secondary incurrence basis. 

Deviated Nasal Septum

Regarding service connection for a deviated nasal septum, the Veteran asserts that this condition is the result of an injury to the nose while playing basketball during service.  

The service treatment records show several complaint of nose pain.  In a February 2002 service treatment record, the Veteran provided a history of injury to the nose in the prior year.  Examination of the nose revealed deviation to the right side and the assessment was septal deviation of the nose.  

Post-service, VA treatment records show that in March 2004, the Veteran underwent a septal turbinoplasty for severely deviated septum, which the physician stated was most likely from trauma.

In the light of the evidence above, a VA examination is necessary to determine whether the Veteran has current residuals of a deviated nasal septum, and if so, whether they are related to any incident of his military service, to include the Veteran's reports of an injury to his nose while playing basketball.  

Sleep Apnea

The Veteran contends that he initially experienced problems with his sleep during active duty service.  

A February 2000 service treatment record documents the Veteran's complaints of sleep problems.  However, the examiner doubted any serious pathology.   Post-service VA treatment records show a diagnosis of moderate obstructive sleep apnea in January 2004.  

In light of the above, the Veteran should be provided a VA examination to address the etiology of his claimed condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records from the VA facilities in Charleston and Columbia, South Carolina from August 2009 to the present. 

2.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran's hiatal hernia with reflux.  The entire claims file must be made available to and reviewed by the examiner.

The examiner should state whether the Veteran's hiatal hernia with reflux is manifested by any of the following:

(a) persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

(b) symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

3.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran's anal fissure.  The entire claims file must be made available to and reviewed by the examiner.

The examiner must comment on the extent and severity of any associated symptoms (and specifically whether there is occasional involuntary bowel movements, extensive leakage or there are frequent involuntary bowel movements).

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

4.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current right and left anterior tibial tendonitis and degenerative joint disease of the lumbar spine.  The entire claims file must be made available to and reviewed by the examiner.

With respect to the right and left anterior tibial tendonitis, the examiner should address the following:

(a) The examiner must clarify the current severity of the Veteran's right and left anterior tibial tendonitis disabilities, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation. 

(b) The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the right and left knees.  In addition, the examiner is to discuss whether the Veteran's right and left knee disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disabilities.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right and left knees repeatedly over a period of time.

With respect to the lumbar spine, the examiner should address the following:

(a) The examiner must specifically opine whether any neurological findings or complaints of radicular pain are associated with his lumbar spine disability.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe). 

(b) As to orthopedic findings, the examiner must clarify the current severity of the Veteran's lumbar spine disability, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of intervertebral disc syndrome, past history of incapacitating episodes with physician prescribed bed rest, or any other manifestation. 

The examiner is also to discuss whether the Veteran's lumbar spine disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

5.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of any current neck disorder.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a neck disorder is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

In rendering this medical opinion, the examiner is asked to comment on the Veteran's contention of neck pain as a result of doing sit-ups during service as well as from carrying rucksacks.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his gastritis.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether gastritis is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner should also provide an opinion as to whether gastritis is at least as likely caused by or aggravated by the service-connected hiatal hernia with reflux as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
  
7.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of a deviated nasal septum.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a deviated nasal septum is at least as likely the result of an injury to the nose as described by the Veteran, or are otherwise etiologically related to any incident of his service as opposed to its being more likely the result of some other cause or factors.
The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
  
8.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his sleep apnea.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether sleep apnea is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

9.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


